UNITED STATES OF AMERICA,

HAENA PARK,

Case 1:16-cr-00473-RA Document 69-1 Filed 04/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Vv. C.A. No. 16-cr-473 (RA)

)
)
)
)
)
)
)
Defendant )
)

DECLARATION OF DIANE EASTER, WARDEN

I, DIANE EASTER, hereby make the following declaration:

1.

I currently serve as Warden at the Federal Correctional Institution in Danbury,
Connecticut (“FCI Danbury”). I assumed this position in February 2020.

Federal inmate Haena PARK (Reg. No.77743-054) is an inmate at FCI Danbury who, by
letter signed on April 9, 2020, was approved for home confinement in accordance with
guidance and policy in place on that date. In good faith and in accordance with then-in-
effect BOP policy, PARK was placed in pre-release quarantine in anticipation of her
being transferred to home confinement on or about May 1, 2020.

The May 1, 2020 date was selected to allow for a full 14-day pre-release quarantine to
protect the public from the risk of transferring inmates to home confinement that would
contribute to the spread of COVID-19. This date was also selected to allow BOP to
perform certain other pre-release tasks intended to protect the public such as
victim/witness notifications and a home site visit to be performed by Residential Reentry
Center (“RRC”) staff.

On April 20, 2020, BOP’s Correctional Programs Division set forth criteria which must
be met in order for an inmate to be referred to home confinement in accordance with the
Attorney General’s authority under the CARES Act. This criteria included a requirement
that an inmate must have served 50% of their sentence in order to be considered eligible
for home confinement. As PARK had only served 46.6% of her sentence, her previously-
approved transfer to home confinement was suspended.

On April 22, 2020 BOP’s Correctional Programs Division again revised the criteria
which must be met in order for an inmate to be referred to home confinement in
accordance with the Attorney General’s directives. These criteria “prioritize[ed]” inmates
who have served 50% or more of their sentences, or who have 18 months or less
remaining on their sentences and who have served 25% or more of their sentences. As
PARK meets the latter requirement and is otherwise suitable, she is clearly eligible, under
the April 22 revised policy, for transfer to direct home confinement.
Case 1:16-cr-00473-RA Document 69-1 Filed 04/23/20 Page 2 of 2

6. In accordance with the foregoing, PARK’s referral for home confinement was renewed
on April 23, 2020. In order to allow pre-release tasks such as victim/witness notifications
and a home site visit for where PARK will serve the remainder of her sentence, her
transfer to home confinement is set for April 30, 2020.

ds It bears note that PARK has 53 victims who have requested to be notified regarding her
release or prior to any release-related activity. Due to circumstances surrounding the
COVID emergency, FCI Danbury is not staffed to manually notify all 53 victims by
telephone to facilitate a release earlier than April 30. By setting PARK’s transfer to home
confinement to be April 30, the BOP’s Automated Victim Notification System (VNS)
will generate notifications this evening, to be sent to victims by whichever means of
notification they have chosen.

| declare the foregoing is true and correct to the best of my knowledge and belief, and given
under penalty of perjury pursuant to 28 U.S.C. § 1746.

Executed this_=¢ day of April, 2020.

dM Srey)
Diane Easter

Warden
FCI Danbury, CT
